Exhibit 10.9

 


 

AMENDMENT AND RESTATEMENT OF

MEMORANDUM AGREEMENT BETWEEN NORTHEAST UTILITIES AND LEON J. OLIVIER




THIS AMENDMENT AND RESTATEMENT of the Memorandum Agreement by and between
Northeast Utilities System Companies (the “Company”) and Leon J. Olivier (“you”)
dated as of February 12, 2002 (the “Agreement”) shall become effective as of
January 1, 2009.




WHEREAS, you and the Company entered into the Agreement effective as of February
12, 2002 by which you accepted a “Special Retirement Benefit” in lieu of
receiving any benefit under the terms of the Supplemental Executive Retirement
Plan for Officers of Northeast Utilities System Companies; and




WHEREAS, you and the Company desire to amend and restate the Agreement in its
entirety to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), effective January 1, 2009 and in certain
other respects.




NOW, THEREFORE, in consideration of the foregoing, you and the Company hereby
agree as follows:




Supplemental Retirement Benefit




Upon your termination of employment you are entitled to a “Supplemental
Retirement Benefit” that is actuarially equivalent to a single lump sum in the
amount of $2,050,000, offset by the value of your benefit under the NUSCO
Retirement Plan determined as provided below (the “Offset”).1 This Supplemental
Retirement Benefit will be paid at the time and in the form provided below.




Eligibility for Special SERP Benefit




If you meet the eligibility requirements described below, you will be entitled
to the “Special SERP Benefit” described below in lieu of the Supplemental
Retirement Benefit if the actuarially equivalent value of the Special SERP
Benefit is greater than the Supplemental Retirement Benefit.  This Special SERP
Benefit will be paid at the time and in the form provided below.  




You will be eligible for the Special SERP Benefit only under the following
circumstances:




1.  Your employment is involuntarily terminated for any reason other than Cause
as defined in the Special Severance Program for Officers of Northeast Utilities
System Companies (the “Severance Program”); or








1













2.  Your employment is terminated under a “Termination Upon a Change of Control”
as defined in the Severance Program; or




3.  You voluntarily terminate your employment on or after having attained age
65; or




4.  You voluntarily terminate your employment with Company permission before
having attained age 65.




You will not be eligible for the Special SERP Benefit if your employment is
involuntarily terminated for Cause or if you voluntarily terminate your
employment without Company permission before having attained age 65 except in
the case of a Termination Upon a Change of Control.




Special SERP Benefit




The Special SERP Benefit is the actuarially equivalent value of an annual
benefit determined by multiplying the “Replacement Ratio” by your “Final Average
Compensation,” then reducing for commencement prior to your attainment of age
65, if applicable, and then applying the Offset described below.  The
“Replacement Ratio” is 3% times each of your first fifteen years of service
since September 10, 2001, plus 1% times each of your second fifteen years of
service since September 10, 2001.  Your “Final Average Compensation” is your
highest three-year average base salary and corresponding annual incentive
payments since September 10, 2001.  If you terminate employment before September
10, 2011, and satisfy eligibility for the Special SERP Benefit, the Special SERP
Benefit will be reduced by 6.5% for each year that your age at termination is
less than 65.  The value thus determined will then be actuarially reduced to
adjust for commencement before age 65.  If you terminate employment on or after
September 10, 2011, the Special SERP Benefit will be reduced by 2% for each year
that your age at termination is less than 65.




Offset




The Supplemental Retirement Benefit and the Special SERP Benefit will be reduced
by the value of your benefit under the NUSCO Retirement Plan, which will be
determined as of the earliest date on which such benefit is payable to you under
the terms of the NUSCO Retirement Plan.




Actuarial Factors




The following factors will be used for purposes of comparing the value of the
Supplemental Retirement Benefit to the value of the Special SERP Benefit, to
determine the value of your benefit under the NUSCO Retirement Plan for purposes
of calculating the Offset and for purposes of converting the Supplemental
Retirement Benefit and the Special SERP Benefit to the benefit payable to you at
the time and in the form provided below:  the 1983 Group Annuity Mortality Table
(50% male/50% female) and interest at a rate equal to the discount rate used for
the NUSCO Retirement Plan’s FAS 87 accounting for the calendar year prior to the
year of your termination of employment.





2



















Time and Form of Payment




The same time and form of payment will apply to the benefit payable to you under
this Agreement (“your Benefit”) regardless of whether a Supplemental Retirement
Benefit or a Special SERP Benefit is payable to you.  You may elect to receive
payment of all or a portion of your Benefit in a lump sum.  Your election will
be irrevocable, and must be filed with the Company on or before December 31,
2008 on such form as the Company may provide. The election will only be
effective if your Benefit would not otherwise be payable in 2008.  In the
absence of an effective lump sum election, your Benefit will be paid in the form
of an “Annuity.”  “Annuity” means a form of benefit payment that (1) provides a
series of substantially equal periodic payments, payable not less frequently
than annually, for your life (or life expectancy) or the joint lives (or life
expectancies) of you and your spouse; and (2) is actuarially equivalent to a
straight life annuity.  For purposes of converting your Supplemental Retirement
Benefit to a straight life Annuity, the factors specified above under “Actuarial
Factors” shall be used.  For purposes of converting a straight life Annuity to
another form of Annuity, the actuarial factors specified in the NUSCO Retirement
Plan shall be used. Before the time of your termination of employment, you may
select any form of Annuity payment made available under the NUSCO Retirement
Plan.  The form may be a straight life annuity or any actuarially equivalent
form.   Any lump sum payment of your Special SERP Benefit will be actuarially
equivalent to a straight life annuity, calculated in accordance with the factors
specified above under “Actuarial Factors.”

 

Notwithstanding anything to the contrary set forth in this Agreement, any such
lump sum will be paid or any such Annuity will commence to be paid within 90
days after your termination of employment, determined in the sole discretion of
the Company, except as otherwise provided below under “Delayed Payments Under
Section 409A.”  Notwithstanding the foregoing, if calculation of the amounts
payable by the payment date specified herein is not administratively practicable
due to events beyond your control and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code.




Death Benefit




In the event of your death while you are actively employed or after you become
entitled to payment of your Benefit in accordance with the foregoing provisions
of this Agreement but prior to the date payment of your Benefit has been made or
commenced, a death benefit shall be payable to your surviving spouse equal to
the greater of:  (1) the value of the Supplemental Retirement Benefit; or (2)
the value of the survivor annuity under a joint and 100% survivor annuity form
of payment of the Special SERP Benefit calculated as of the day before your
death.  Such death benefit shall be paid or commence to be paid to your
surviving spouse within 90 days after your death in the form that your Benefit
would have been paid to you had you been eligible for your Benefit before your
death. In the event of your death after payment of your Benefit has been made to
you in a lump sum, no death benefit shall be payable under this Agreement.  In
the event of your death after





3
















payment of your Benefit has commenced in the form of an Annuity, the terms of
such Annuity shall govern the benefit, if any, payable following your death.




Special Retiree Health Benefits




If the NU System terminates your employment for any reason other than for
“Cause” or if your termination of employment is a “Termination Upon a Change of
Control,” as those terms are defined in the Severance Program, and if you are
not then eligible for benefits under the terms of the Northeast Utilities
Service Company Retiree Health Plan (“Retiree Health Plan”) you and your spouse
will be eligible to participate in the Company’s executive retiree health plan
for your lives, with such executive retiree health plan coverage to be provided
on a subsidized basis so that your net after-tax cost for such executive retiree
health plan coverage will generally not be greater than the cost charged to a
retired employee of the Company (that cost to be determined based on at least
ten years of service) for comparable coverage under the Retiree Health Plan.
Your cost for such executive retiree health plan coverage shall be paid on an
after-tax basis and the Company subsidy for such executive retiree health plan
coverage shall be includible in your income for tax purposes, but the Company
will provide tax gross-up payments with respect to such taxable subsidized
coverage concurrently with the inclusion of such taxable coverage in your income
such that the tax gross-up payments will reimburse you for all Federal and state
income taxes and the Hospital Insurance portion of FICA tax withholding at the
highest marginal rate resulting from the inclusion in your income of such
Company subsidy and from the reimbursement of such taxes.




Miscellaneous




(1)

Delayed Payments Under Section 409A.  Anything in this Agreement to the contrary
notwithstanding, you will be considered a “specified employee” within the
meaning of Section 409A(a)(2)(B) of the Code for purposes of this Agreement and
payments to be made under this Agreement upon your termination of employment
which are subject to Section 409A of the Code will be delayed for six months
following your termination of employment.  In the event of any such delay in the
payment date, the Company will adjust the payment to reflect the deferred
payment date by multiplying the payment by the product of (a) the interest
discount rate used for financial accounting purposes to compute the present
value liability of the SERP for the plan year immediately preceding the date of
your termination of employment and (b) a fraction, the numerator of which is the
number of days by which such payment was delayed and the denominator of which is
365.  If your Benefit is payable in the form of an Annuity, the adjusted Annuity
payments to which you would otherwise be entitled during such six months will be
accumulated and paid on the first Annuity payment date of the seventh month
following your termination of employment.  If you have elected payment of all or
part of your Benefit in the form of a lump sum, the adjusted lump sum payment
will be made at the beginning of the seventh month following your termination of
employment.  





4



















(2)

Reimbursements.




 

 (a)

Any reimbursements made or in-kind benefits provided under this Agreement for
health coverage during the period of time that you would be entitled (or would,
but for such reimbursement or in-kind benefit, be entitled) to continuation
coverage under the Company’s group health plan pursuant to COBRA if you had
elected such coverage and paid the applicable premiums will be exempt from
Section 409A of the Code and the six-month delay in payment described in (1)
above.




(b)

Any reimbursements made or in-kind benefits provided under this Agreement (other
than those described in (a) above) will be subject to the following limitations:




(i)

the amount of expenses eligible for reimbursement or in-kind benefits provided
during any one taxable year shall not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided in any other taxable year;




(ii)

the reimbursement of any expense shall be made not later than the last day of
the taxable year following the taxable year in which the expense is incurred;
however, with respect to any tax gross-up payments, such payments shall be made
not later than the last day of the taxable year next following the taxable year
in which you remit the applicable taxes;




(iii)

the right to reimbursement of an expense or payment of an in-kind benefit shall
not be subject to liquidation or exchange for another benefit.




(3)

Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Connecticut without giving effect to any conflict of laws
provisions.  Anything in this Agreement to the contrary notwithstanding, the
terms hereof shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
so as not to subject you to the payment of any tax penalty or interest which may
be imposed by Section 409A of the Code and the Company shall have no right to
make or accelerate any payment hereunder except to the extent such action would
not subject you to the payment of any tax penalty or interest under Section 409A
of the Code. The Company shall have no obligation, however, to reimburse you for
any tax penalty or interest payable or provide a gross-up payment in connection
with any tax liability you may incur under Section 409A of the Code except that
this provision shall not apply in the event of the Company’s negligence or
willful disregard in interpreting the application of  Section 409A of the Code
to the terms of this Agreement which negligence or willful disregard causes you
to become subject to a tax penalty or interest payable under Section 409A of the
Code, in which case the Company will reimburse you on an after-tax basis for any
such tax penalty or interest not later than the last day of the taxable year
next following the taxable year in which you remit the applicable taxes and
interest.  





5



















(4)

Funding.  Benefits payable under this Agreement shall be “unfunded,” as that
term is used in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.
 The Company shall not be required to segregate or earmark any of its assets for
the benefit of Executive or his estate, and each of Executive and his estate
shall have only a contractual right against the Company for benefits payable
under this Agreement.  The rights and interests of Executive and his estate
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, his estate or any person
claiming under or through Executive or his estate, nor shall they be subject to
the debts, contracts, liabilities or torts of Executive or his estate or anyone
else prior to payment.  




 

(5)

Integration.  This Agreement cancels and supersedes any and all prior agreements
and understandings between you and the Company with respect to the subject
matter hereof  except for contracts, plans or arrangements relating to
compensation, equity or benefits under executive compensation, equity or benefit
plans of the Company.  Notwithstanding the foregoing, you will not be eligible
to participate in the Supplemental Executive Retirement Plan for Officers of
Northeast Utilities Service Company and you will not be entitled to any payment
or benefit under this Agreement which duplicates a payment or benefit received
or receivable by you under any compensation, equity or benefit plan or
arrangement of the Company. This Agreement does not affect any non-competition
and/or non-solicitation agreement you have signed under the Severance Program
upon a Termination Upon a Change of Control.




(6)

Successors; Transferability. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by you except as specified above
under “Death Benefit,” or by the Company except to a successor as defined above.




(7)

 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.





6



















IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this First Amendment this 18 day of  December, 2008.




NORTHEAST UTILITIES

SERVICE COMPANY







By: /s/ Gregory B. Butler                                       

Its Senior Vice President and General Counsel










/s/ Leon J. Olivier                                                   

Leon J. Olivier


FOOTNOTES

1 You vested in this benefit on November 23, 2008.




7